DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the recitation “the control unit - for switching off the switching arrangement - first switches on the second SCR and switches off the first SCR” on lines 3-4 is indefinite because it is not clear what applicant means by “the control unit - for switching off the switching arrangement - first switches on the second SCR and switches off the first SCR”.  Clarification and/or appropriated correction is required. 
For claim 6, the recitation “the second bypass line” recited on line 1 is indefinite because it lacks antecedent basis.  It appears that claim 6 should be depended on claim 5 because “a second bypass line” is first introduced in claim 5.  Clarification and/or appropriated correction is required. 
For claim 7, the recitation “the second bypass line” recited on line 1 is indefinite because it lacks antecedent basis.  Note that “a second bypass line” is first introduced in claim 5, however claim 5 is depended on claim 1, and “a resonant circuit” is firstly introduced in claim 2, so it is suggested that claim 5 be amended to depend on claim 2, and claim 7 be amended to depend on claim 5.  Clarification and/or appropriated correction is required. 
For claim 8, the recitation “the control unit - for switching off the switching arrangement - first switches on the second SCR and the fourth SCR, and switches off the first SCR and the third SCR” on lines 3-4 is indefinite because it is not clear what applicant means by “the control unit - for switching off the switching arrangement - first switches on the second SCR and the fourth SCR, and switches off the first SCR and the third SCR”.  Clarification and/or appropriated correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer et al. (EP 3236572 A1).
For claims 1 and 9, Figure 5 of Schweizer et al. teaches a switching arrangement (1, 4, either one of the top and bottom units) for switching off an electric current with high slew rate, especially a short-circuit current, the switching arrangement comprising: a main line (1) with a first SCR-arrangement (2-3) comprising at least a first SCR (2) and a first reverse conducting diode (3) arranged in parallel to the first SCR (2), a first bypass line (4) connected to the main line (1) and arranged in a parallel way to the first SCR-arrangement (2), the first bypass line (4) comprising a second SCR-arrangement (7-11) comprising at least a second SCR (6) arranged in the same polarity as the first reverse conducting diode (3), the first bypass line (4) further comprising at least one capacitor (8) and a DC-voltage source (5) connected to the capacitor (8) for pre-charging the capacitor (8).
For claim 2, Figure 5 of Schweizer et al. teaches wherein the first bypass line (4) further comprises at least one inductance (7 and the wire connected 7 to 8, and the wire connected 7 to 11) arranged in series to the capacitor (8), and that the capacitor (8) and the inductance (7 and the wire connected 7 to 8, and the wire connected 7 to 11) building a resonant circuit (8, 7, 11).
For claim 3, Figure 5 of Schweizer et al. teaches wherein the resonant circuit (8, 7, 11) further comprises at least one resistor (11).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Because the scope of claims 4 and 6-8 cannot be determined at this time due to the indefinite problems as discussed above, no prior art(s) can be applied against these claims at this time.  Note that this is not an indication of allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842